LEASE TERMINATION AGREEMENT

LEASE TERMINATION AGREEMENT (“Agreement”) dated as of the 13th day of July,
2005, between 44 WALL OWNER, LLC, a Delaware limited liability company, having
an office at c/o Swig Equities, LLC, 770 Lexington Avenue, New York, New York
10021 (“Landlord”) and INDEPENDENT RESEARCH GROUP LLC, a Delaware limited
liability company, having an office at 44 Wall Street, New York, New York 10005
(“Tenant”).

W I T N E S S E T H:

WHEREAS, pursuant to an Agreement of Lease (the “Lease”), dated as of May 10,
2004, between Landlord and Tenant, Tenant is leasing certain space on the 10th
floor (as set forth on Exhibit A attached hereto, the “Premises”) of the
building located at 44 Wall Street, New York, New York (the “Building”); and

WHEREAS, Landlord and Tenant, upon the terms and conditions set forth herein,
mutually desire to terminate the Lease and the tenancy created thereby.

NOW, THEREFORE, Landlord and Tenant agree as follows:

1.          At 11:59 p.m. on July 15, 2005 (the “Termination Date”), the Lease
and the term thereof shall end and expire, and Tenant’s estate in and right of
possession to the Premises shall terminate and be wholly extinguished, as if
said Termination Date was originally set forth in the Lease as the Expiration
Date thereunder.

2.          On the Termination Date, except as set forth in Paragraph 6(b)
herein, Tenant shall deliver to Landlord vacant possession of the Premises free
and clear of all tenancies, broom clean in its “AS-IS” condition and otherwise
in the condition required by the Lease for delivery to Landlord at the end of
the term. Except as otherwise expressly set forth in this Agreement, Landlord
and Tenant each hereby release the other from any and all liability arising out
of or in connection with the Lease or the Premises, from and after the
Termination Date, including, but not limited to, Tenant’s obligation to pay for
Tenant Upgrades or for any Fixed Rent on account of the period following the
Termination Date; provided, however, that each party shall continue to be liable
to the other to the extent set forth in this Agreement and the Lease for any
claim or liability occurring under the Lease to and including the Termination
Date and any obligation of either party which, pursuant to the terms of the
Lease, survives the expiration of the Lease.

3.          (a)       Notwithstanding anything in Article 37 of the Lease to the
contrary, in consideration of Landlord’s agreement hereunder to terminate the
Lease as of the Termination Date, simultaneous with the execution of this
Agreement hereof, Tenant shall pay to Landlord a termination fee of Six Hundred
and Thirty Two Thousand and Eighteen ($632,018.00) Dollars (the “Termination
Fee”), comprised of a certified check in the amount of $248,302.00 and a letter
of credit (the “Letter of Credit”) in the amount of $383,716.00. Tenant
acknowledges and agrees

 


--------------------------------------------------------------------------------

that Landlord may notify the Issuing Bank and thereupon receive all of the
monies represented by the Letter of Credit and use or retain the whole amount as
Landlord determines in its sole discretion. Tenant shall deliver to Landlord any
documents that Landlord deems reasonably necessary to effectuate the release of
the Letter of Credit in accordance with the terms hereof. Notwithstanding
anything contained herein to the contrary, the Lease shall continue in full
force and effect as if this Agreement were not in existence unless and until the
Termination Fee is paid.

(b)            Landlord and Tenant agree that the disgorgement of any portion of
the Termination Fee or the avoidance in whole or in part of this Agreement,
under any applicable law, including, but not limited to, chapter 5 of title 11
of the United States Code, shall be considered a breach of this Agreement by
Tenant and shall entitle Landlord to seek the full amount of the Obligations (as
defined below) from Tenant as damages resulting from the breach of this
Agreement. “Obligations” shall mean the full amount of Tenant’s obligations
under the Lease through the Expiration Date (without giving effect to the terms
of Paragraph 1 of this Agreement) less any portion of the Termination Fee that
is and will be retained by Landlord, together with the damages which Landlord
would be entitled to receive in the event of Tenant’s default under the Lease.

4. Tenant hereby represents and warrants that, as of the date hereof and as of
the Termination Date:

(a)               Tenant is the sole holder of the leasehold interest in the
Premises under the Lease and that Tenant has not encumbered or granted any
rights to any third party with respect to the Premises, and the Lease is in full
force and effect and has not been modified or amended;

(b)               This Agreement has been duly and validly authorized, executed
and delivered by Tenant and is valid, binding and enforceable against Tenant in
accordance with its terms;

(c)               Tenant has the full power and authority to consummate the
transactions contemplated hereby; and

(d)               Tenant has no claims against Landlord for any liability
arising under the Lease; to the best of Tenant’s knowledge, no other party has a
claim against Landlord for any liability arising under the Lease, and to
Landlord’s knowledge, neither Landlord nor any other party has a claim against
Tenant for any liability arising under the Lease.

5. Notwithstanding anything to the contrary contained in the Lease, from and
after the date hereof, Tenant shall not, without Landlord’s consent (a) assign,
mortgage or otherwise encumber its interest in and to the Lease and/or the
Premises, (b) sublet, license or otherwise permit the occupancy of all or any
portion of the Premises by any other person or entity or (c) perform any work,
changes, improvements, additions, installations or other alterations to any
portion of the Premises (other than ordinary repairs and maintenance and work
required to be performed by Tenant in order to satisfy its obligations
hereunder).

 


--------------------------------------------------------------------------------

 

6. (a) If Tenant pays the Termination Fee but fails to vacate and deliver
possession of the Premises in accordance with this Agreement on or before the
Termination Date, time being of the essence, without limiting any rights or
remedies to which Landlord may be entitled under the Lease, at law or in equity
with respect to such failure by Tenant, Tenant hereby agrees that it (i) will
accept service of a notice of petition and petition in a summary proceeding in
the Civil Court of the City of New York; (ii) consents to the jurisdiction of
said Court; (iii) shall not enter any appearance or interpose any defense or
counterclaim in any such proceeding; (iv) consents to the entry of a final
judgment in said proceeding awarding Landlord immediate possession of the
Premises; (v) consents to the immediate issuance of a warrant of eviction by the
Clerk of the Civil Court; and (vi) waives (x) any stay of execution of said
warrant of eviction and (y) all rights to appeal or collaterally attack the
aforesaid final judgment or the issuance and execution of a warrant of eviction.

(b)               Notwithstanding anything in Article 22 of the Lease or this
Agreement to the contrary, Landlord and Tenant agree that Tenant shall leave in
place all of Tenant’s furniture, furnishings, removable fixtures (excluding
computers, servers and routers), desks, workstations, filing cabinets, chairs,
security system and kitchen appliances (excluding vending machines) and
excluding Tenant’s work product, books and papers and all other personal
property (collectively, “Tenant Property”) at the Premises, which shall be
thereafter considered the property of Landlord with all attendant rights and
obligations associated with such ownership. If Tenant does not surrender
possession of and vacate the Premises in accordance with this Agreement on or
before the Termination Date, then, in addition to and without limiting any other
rights and/or remedies to which Landlord may be entitled under the Lease
including, without limitation, the rights set forth in the Lease or this
Agreement, at law or in equity, Landlord may, without notice to Tenant,
(i) enter the Premises, (ii) remove all of the Tenant Property, (iii) relocate
all of such Tenant Property to space designated by Landlord (the “Alternate
Space”), in its sole discretion, (iv) change the locks on the entry doors to the
Premises and all other doors within the Premises and (v) prohibit the entry into
the Premises by Tenant and/or any officer, director, shareholder, principal,
employee, invitee, licensee or other representative of Tenant. In connection
with the exercise by Landlord of any or all of its rights under this paragraph,
(1) any costs and expenses incurred by Landlord shall be payable by
TheStreet.com, Inc. on demand, and (2) Landlord shall have no liability to
Tenant or TheStreet.com, Inc. whatsoever, including, without limitation, for any
damage to any of the Tenant Property. Landlord shall not be obligated to provide
any building services whatsoever to Tenant in the Alternate Space. Nothing
contained in this Paragraph 6(b) or elsewhere in this Agreement is intended or
shall be construed to give Tenant the right to remain in or occupy the Premises
or the Alternate Space after the Termination Date. This Paragraph 6(b) shall
expressly survive the Termination Date or any sooner termination of the Lease.

(c)               Tenant understands and acknowledges that Landlord may enter
into a lease with another tenant for occupancy of the Premises commencing
immediately after the Termination Date and that, in entering into such lease,
Landlord is relying upon Tenant’s agreement to (i) vacate the Premises on the
Termination Date pursuant to this Agreement and (ii) permit Landlord to relocate
Tenant Property to the Alternate Space. Accordingly, if Landlord does so enter
into a lease with another tenant and Tenant shall hold-over or remain in
possession of any portion of the Premises beyond the Termination Date, Tenant
shall be subject to the provisions of Section 22 of the Lease,

 


--------------------------------------------------------------------------------

provided however, that the foregoing provision shall not be applicable in the
event Tenant shall vacate the Premises without removing the Tenant Property. All
damages to Landlord by reason of such holding over by Tenant may be the subject
of a separate action and need not be asserted by Landlord in any summary
proceedings against Tenant.

7. Tenant represents to Landlord that Tenant has dealt with no broker in
connection with the negotiation of this Agreement or the Building. Tenant shall
indemnify and hold Landlord harmless from and against all loss, cost, liability
and expense (including reasonable attorneys’ fees and disbursements), arising
out of any claim for a commission or other compensation by any broker who
alleges that it has dealt with Tenant in connection with the negotiation of this
Agreement or the Building.

8. (a)All capitalized terms used herein and which are not expressly defined
herein shall have the respective meanings ascribed thereto in the Lease.

(b)               As modified by this Agreement, the Lease and all of its terms
and conditions are hereby in all respects ratified, confirmed and approved

(c)               Neither this Agreement nor any provision hereof may be waived,
modified, amended, discharged or terminated except by an instrument signed by
the party against whom the waiver, modification, amendment, discharge or
termination is sought and then only to the extent set forth in such instrument.

(d)               This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and permitted
assigns.

(e)               No waiver by either party or failure or refusal by the other
party to comply with its obligations shall be deemed to be a waiver of any other
or subsequent failure or refusal to so comply.

(f)                If any term or provision of this Agreement or the application
thereof to any person or circumstance shall to any extent be invalid or
unenforceable, the remainder of this Agreement or the circumstances other than
those as to which it is held invalid or unenforceable shall not be affected
thereby and each term and provision of this Agreement shall nevertheless be
valid and be enforced to the fullest extent permitted by law.

(g)               This Agreement shall be governed by and enforced in accordance
with the laws of the State of New York. Nothing in this Agreement shall benefit
or be enforceable by any party or entity which is not a party hereto (other than
the respective successors and permitted assigns of the parties hereto).

(h)               The provisions of this Agreement shall survive the Termination
Date.

 


--------------------------------------------------------------------------------

 

(i) This Agreement may be executed in counterparts, each of which shall be an
original and all of which counterparts taken together shall constitute one and
the same agreement.

(j)                Notwithstanding anything to the contrary contained in the
Lease, from and after the execution hereof, Landlord shall have the right, at
any time, to enter upon and access the Premises in order to show the same to
prospective tenants, purchasers or lenders.

(k)               TIME IS OF THE ESSENCE WITH REGARD TO TENANT’S OBLIGATIONS
UNDER THIS AGREEMENT.

[SIGNATURE PAGE FOLLOWS]



 


--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Landlord and Tenant do hereby execute this Agreement as of
the date first above written.

LANDLORD:

 

44 WALL OWNER, LLC,

a Delaware limited liability company

 

By: 44 Wall Mezz, LLC, a Delaware limited liability company

 

By: 44 Wall Street, LLC, a New York limited liability company

 

By: SBE 44 Management, LLC, a New York limited liability company

 

By: /s/ Kent M. Swig

Name: Kent M. Swig

Title: Managing Member

 

TENANT:

INDEPENDENT RESEARCH GROUP LLC

a Delaware limited liability company

 

 

By:

/s/ Jordan Goldstein                              

 

Name: Jordan Goldstein

Title: Authorized Person

ACKNOWLEDGED AND AGREED, solely with respect to Paragraph 6(b) hereof:

THESTREET.COM, INC.

 

By:

/s/ Thomas J. Clarke, Jr.                       

 

Name: Thomas J. Clarke, Jr.

Title: Chief Executive Officer



 


--------------------------------------------------------------------------------

 

EXHIBIT A

 

The Premises

 

 

 